Title: To James Madison from Thomas Jefferson, 8 February 1817
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Feb. 8. 17.
        
        In a late letter from mr. Spafford of Albany I received the inclosed with a request that after perusal I would forward it to you, adding a desire that, when read, you would address it under cover to him, as he sets some value on the possession of it. His object in making the communication to either of us is not explained, but perhaps it may be understood by you. Your frank on a blank cover will let him see that I have complied with his request.
        We have at length received commissions for the Visitors of our Central college; but as we may expect the pleasure of your return among us with the returning spring, I defer asking a meeting until it shall be convenient to you to join us.
        
        As you are at the fountain head of political news, I shall give you that only which is agrricultural. We have had a most severe spell of cold, which commenced on the 11th. of Jan. On the 19th. of that month the thermometer was at 6°. that is 26° below freezing. On the 5th. of this month it was at 9 ½° has been twice at 13°. and only three mornings of the last 3. weeks above freezing. Within that time it has been 7. days below freezing thro’. the day. 6 ½ I. only of snow have fallen at different times, and I think the winter has been as remarkably dry as the summer was. Apprehensions are entertained for our wheat, which looks wretchedly. But the fine autumn and month of Dec. may have enabled it to push it’s roots beyond the reach of frost. The tobacco fever is over, and little preparation making for that plant. Corn is at 5. 6. & 7. D. according to it’s position, and the apprehension of want continues. This may serve as a little preparation for your return to these contemplations, and especially as furnishing an opportunity of assuring you of my constant and affectionate friendship and respect
        
          Th: Jefferson
        
      